           Case 1:20-cv-04794-GHW Document 12 Filed 10/15/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 10/15/2020
------------------------------------------------------------------X
  PAMELA WILLIAMS, on behalf of herself and :
  all others similarly situated,                                  :
                                                                  :
                                                  Plaintiff,      :        1:20-cv-4794-GHW
                              -against-                           :
                                                                  :            ORDER
  MIELE, INCORPORATED,                                            :
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
         In the order scheduling the initial pretrial conference in this matter, the parties were directed

to submit a joint letter via ECF and to email a joint proposed Case Management Plan and

Scheduling Order to Chambers by no later than one week prior to the initial pretrial

conference. Dkt. No. 6. On September 25, 2020, the Court adjourned the October 5, 2020 initial

pretrial conference to October 16, 2020, and directed the parties to submit their joint materials by

no later than October 9, 2020. Dkt. No. 10. Having received no submissions from the parties, on

October 10, 2020, the Court ordered the parties to submit their joint materials forthwith, and in no

event later than October 14, 2020. Dkt. No. 11. The Court has not received the parties’

submissions.

         The parties are again directed to submit their joint letter via ECF and to email their joint

proposed Case Management Plan to Chambers forthwith, and in no event later than October 15,

2020.

         Plaintiff is directed to serve a copy of this order on Defendant and to retain proof of service.


         SO ORDERED.

 Dated: October 15, 2020                                      _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
